PER CcraiAM.
The record contains no case' oh appeal. Neither the *336evidence nor the judge’s charge is before us. It is stated that defendant excepted to the denial of his motion of nonsuit and to the judgment. These exceptions are not numbered. There are no assignments of error.
In this Court defendant moved in arrest of judgment for that (1) the warrant upon which he was tried is fatally defective, and (2) the verdict is not sufficient to support the judgment.
The warrant sufficiently charges all elements of the criminal offense of which defendant was convicted, namely, the unlawful transportation of nontaxpaid whiskey. It seems probable that the trial judge treated the words, “for the purpose of sale,” as surplusage and submitted the case only in relation to the transportation charge.
Unlike S. v. Lassiter, 208 N.C. 251, 179 S.E. 891, cited by defendant, the jury spelled out its verdict in words sufficient to show it found defendant guilty of the transportation charge contained in the warrant. Perhaps the trial judge, advertent to surplus allegations in the warrant, instructed the jury, if they found the defendant guilty of the transportation charge, to render their verdict in the words they used.
The fragmentary record before us discloses no ground for disturbing the verdict and judgment.
No error.